DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 
  			                      Status of Claims 
3.   	Claims 21-40 are pending in the Application.

Response to Arguments
4.	.Applicant’s arguments with respect to claim(s) September 16, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-26, 30-36 and 39-40  are rejected under 35 U.S.C. 103 as being unpatentable over Thorwirth et al. Pub. No. US 2014/0026052 A1: (Hereinafter “Thorwirth”), in view of in view of Thomas et al.: Pub. No. US 2017/0366591 A1: (Hereinafter “Thomas”).

 
 	Regarding Claim 21, Thorwirth discloses a method comprising: 
receiving, by a streaming server from a client device, a request for a first streaming segment of a plurality of streaming segments identified in a manifest and including main content segments for streaming main content and one or more alternate content segments, the first streaming segment being an alternate content segment of the one or more alternate content segments (see fig.8, paragraphs [0096] and [0098]), and the manifest identifying a break for streaming the one or more alternate content segments (see paragraph [0085]); 
providing, by the streaming server to the client device, responsive to receipt of the command to interrupt the break, a second streaming segment different from the first streaming segment and carrying a portion of the main content (see fig. 5, paragraphs [0090] and [0091]). 
Thorwirth fails to disclose:
receiving, by the streaming server, from a server associated with a content provider, a command to interrupt the break and resume streaming of the main content;
in analogous art, Thomas teaches:
receiving, by the streaming server, from a server associated with a content provider, a command to interrupt the break and resume streaming of the main content (see paragraphs [0025] and [0035]);
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thorwirth with the teaching as taught by Thomas in order to provide an edited or mixed stream to one or more client or recipient devices, thereby mixing or selective presentation of streams may be accomplished with little to no delay via a lightweight signaling and chunk identification change protocol.

Regarding Claim 22, Thorwirth in view of Thomas teaches the method as discussed in the rejection of claim 21. Thorwirth further discloses wherein the one or more alternate content segments correspond to advertisement content (see paragraph [0101]). 

Regarding Claim 23, Thorwirth in view of Thomas teaches the method as discussed in the rejection of claim 21. Thorwirth further discloses selecting, by the streaming server based on an identifier of the client device, the one or more alternate content segments; inserting, by the streaming server, one or more identifiers of the one or more alternate content segments in the manifest; and providing, by the streaming server to the client device, the manifest (see paragraph [0081]). 

Regarding Claim 24, Thorwirth in view of Thomas teaches the method as discussed in the rejection of claim 21.Thorwirth further discloses wherein the second streaming segment is not identified in the manifest (see paragraph [0092]).

Regarding Claim 25, Thorwirth in view of Thomas teaches the method as discussed in the rejection of claim 21. Thorwirth further discloses wherein providing the second streaming segment comprises modifying an identifier of the second streaming segment to match an identifier of the first streaming segment (see paragraph [0098]).

Regarding Claim 26, Thorwirth in view of Thomas teaches the method as discussed in the rejection of claim 21.Thorwirth further discloses wherein providing the second streaming segment comprises modifying metadata of the second streaming segment to match metadata of the first streaming segment (see paragraph [0085]).

	Regarding Claim 30, the claim is being analyzed with respect to the rejection of claim 21.

	Regarding Claim 31, the claim is being analyzed with respect to the rejection of claim 22.

	Regarding Claim 32, the claim is being analyzed with respect to the rejection of claim 23.

Regarding Claim 33, the claim is being analyzed with respect to the rejection of claim 24.

	Regarding Claim 34, the claim is being analyzed with respect to the rejection of claim 25.

	Regarding Claim 35, the claim is being analyzed with respect to the rejection of claim 26.

	Regarding Claim 39, the claim is directed toward embody the method of claim 1 in a “non-transitory computer readable storage medium”. 
	
	Regarding Claim 40, the claim is directed toward embody the method of claim 25 in a “non-transitory computer readable storage medium”.

8.	Claims 27-29 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thorwirth et al. Pub. No. US 2014/0026052 A1: (Hereinafter “Thorwirth”), in view of in view of Thomas et al.: Pub. No. US 2017/0366591 A1: (Hereinafter “Thomas”), further in view of in view of Batterberry et al.: Pub. No. US 2006/0168295 A1: (Hereinafter “Batterberry”).

	Regarding Claim 27, Thorwirth in view of Thomas teach the limitation as disclosed in the rejection of claim 21. 
 Thorwirth in view of Thomas fail to teach:
 transmitting, by the streaming server, a request for a content selection flag to the manifest server; and receiving, by the streaming server from the manifest server, the command comprising the content selection flag, responsive to the request.  
In analogous art, Batterberry teaches:
transmitting, by the streaming server, a request for a content selection flag to a manifest server (see paragraphs [0118]-[0119]); and receiving, by the streaming server from the manifest server, the command comprising the content selection flag, responsive to the request (see paragraph [0120]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thorwirth in view of Thomas with the teaching as taught by Batterberry in order to measure bandwidth availability for the purpose of presenting the streaming media presentation and still provide a high quality presentation.

 	Regarding Claim 28, Thorwirth in view of Thomas and Batterberry teach the limitation as disclosed in the rejection of claim 27. Batterberry teach transmitting the request for the content selection flag to the manifest server at a predetermined frequency (see paragraphs [0118]-[0119]).  

 	Regarding Claim 29, Thorwirth in view of Thomas and Batterberry teach the limitation as disclosed in the rejection of claim 27. While Thorwirth teaches determining that the content selection flag indicates to resume streaming of the main content, providing the third streaming segment performed responsive to resume streaming of the main content (see paragraphs [0096]-[0098]); Batterberry teaches content selection flag (see paragraphs [0098] and [0118]).

	Regarding Claim 36, the claim is being analyzed with respect to the discussion of claim 27.

	Regarding Claim 37, the claim is being analyzed with respect to the discussion of claim 28.

	Regarding Claim 38, the claim is being analyzed with respect to the discussion of claim 29.

						Conclusion                                                                                                                                                                                        9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424


/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424